Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported): January 3, 2008 Intelsat, Ltd. (Exact Name of Registrant as Specified in Charter) Bermuda 000-50262 98-0346003 (State or Other Jurisdiction (Commission File Number) (IRS Employer of Incorporation) Identification Number) Wellesley House North, 2nd Floor, 90 Pitts Bay Road, Pembroke, Bermuda HM 08 (Address of Principal Executive Offices) (Zip Code) Registrants telephone number, including area code: (441) 294-1650 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨
